Title: Pardon for Ignatius Lattimore, 1 July 1815
From: Madison, James
To: 


                    
                        [1 July 1815]
                    
                    Whereas Ignatius Lattimore, late of the County of Washington in the District of Columbia, was, at a Circuit Court held for the said County in December last duly convicted of Larceny, and thereupon it was adjudged by the said Court that the said Ignatius Lattimore should be publicly whipped, pay a fine of One hundred dollars and the Costs of his prosecution: And whereas he has undergone the corporal punishment aforesaid, and is from poverty unable to pay the said fine. Now be it known, That I James Madison, President of the United States of America, for divers good causes and considerations do by these presents pardon and remit to the said Ignatius Lattimore the fine imposed by the Court as aforesaid; on Condition however, that the said Ignatius Lattimore pays all the costs in the case.
                    In Testimony whereof, I have caused the seal of the United States to be hereunto affixed, and signed the same with my hand at the City of Washington the first day of July A: D. 1815; and of the Independence of the United States the Thirty Ninth.
                    
                        James MadisonBy the PresidentSecy of State.
                    
                